Citation Nr: 1812555	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  02-13 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating greater than 30 percent for ichthyosis vulgaris prior to August 30, 2002, and greater than 60 percent thereafter.


REPRESENTATION

Veteran represented by:	Sean Ravin, Attorney


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1975 to January 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which assigned an initial rating of 10 percent for ichthyosis vulgaris. 

The Veteran testified at a hearing before an RO Hearing Officer in December 2002; a transcript of that hearing is of record.  In a July 2003 rating decision, the Hearing Officer granted an increased initial rating of 30 percent for ichthyosis vulgaris.  However, this did not satisfy the Veteran's appeal.

In a November 2006 Informal Hearing Presentation, the Veteran further contended that his skin condition warranted extraschedular consideration.  The Board denied the Veteran's appeal in a November 2006 decision.  The United States Court of Appeals for Veterans Claims (Court) issued an Order in June 2008 vacating the Board's decision and granting a Joint Motion for Remand (JMR). 

In June 2009 the Board remanded the case for further action in accordance with the terms of the JMR, and then denied the appeal in a July 2010 decision.  This decision was vacated by the Court in an October 2011 Order, which endorsed an additional Joint Motion for Remand.  The case was remanded back to the Board for further action pursuant to the JMR.  The Board then remanded the case in February 2012 for additional development.

A September 2014 Board decision granted a 60 percent rating for the Veteran's skin condition effective December 3, 2012, and denied entitlement to a rating greater than 30 percent prior to that date.  In an August 2015 Order, the Court endorsed a Joint Motion for Partial Remand (JMPR), and vacated the Board's September 2014 decision to the extent it denied entitlement to a rating greater than 30 percent prior to December 3, 2012, and greater than 60 percent as of that date, and remanded the case for further action consistent with the terms of the JMPR.  

In the JMPR, the parties agreed that the Board did not consider whether Diagnostic Code (DC) 7806 (eczema) might afford a basis for a 60 percent rating prior to December 3, 2012.  See 38 C.F.R. § 4.118 (2017).  In this regard, the JMPR noted that the Veteran had been diagnosed with ichthyosis vulgaris and dermatitis, and that the two diagnoses had been associated with each other.  The Board was instructed to consider whether the Veteran's dermatitis was a "component" of his ichthyosis or whether it could be rated separately under DC 7806, including whether service connection was warranted on a secondary basis for dermatitis.  See 38 C.F.R. § 3.310 (2017).  The JMPR also found that the Board did not adequately explain how the rating criteria contemplated manifestations of the Veteran's skin condition, including bleeding skin, in support of its conclusion that referral for extraschedular consideration under was not warranted.  See 38 C.F.R. § 3.321(b) (2017).

A January 2016 Board decision granted an initial rating of 60 percent for ichthyosis vulgaris from August 30, 2002 forward, but denied an initial rating greater than 30 percent prior to August 30, 2002.  The Board further found that the Veteran's skin condition was not "exceptionally repugnant" prior to August 30, 2002.  The Board also found that the Veteran's skin condition did not warrant extraschedular consideration.

The Veteran appealed and the Court, by a June 2017 memorandum decision, affirmed the Board's decision regarding extraschedular consideration and vacated the rest of the decision as it pertained to the schedular disability rating for ichthyosis vulgaris, and remanded the matter for further development and adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is warranted.

The Veteran contends that prior to August 30, 2002 his skin condition warrants a rating in excess of 30 percent and was exceptionally repugnant. 

From January 25, 2001 to August 30, 2002, the Veteran's skin condition was rated as 30 percent disabling by analogy under 38 C.F.R. § 4.118, DC 7806 (2001) (eczema) because, at that time, there was no diagnostic code for ichthyosis vulgaris.  During the pendency of the Veteran's claim, the rating criteria for skin disorders were amended effective August 30, 2002.  Consequently, from August 30, 2002 forward the Veteran's skin condition has been evaluated under DC 7824 (diseases of keratinization, including ichthyosis).

Per the Court's June 2017 Memorandum Decision, the Court instructed the Board that a medical opinion was needed to determine if the Veteran's skin condition was "exceptionally repugnant."  See Court Memorandum Decision at 12 (June 2017).  The Court stated that whether a skin condition is "exceptionally repugnant" is a subjective assessment and neither the regulations nor case law provide any guidance for this interpretation, yet indicated that the plain language meaning of the term "repugnant" likely applies.  Id.  Hence, an examiner would need to opine as to whether the Veteran's skin condition would subjectively elicit extreme dislike or aversion from the lay observer.  See id.

Since the Board is remanding to obtain a medical opinion on whether the Veteran's skin condition is "exceptionally repugnant," a retroactive medical opinion regarding whether 40 percent or more of the Veteran's skin was affected by ichthyosis vulgaris from August 30, 2001 to August 30, 2002 should also be obtained for purposes of applying an earlier effective date, pursuant to 38 U.S.C. § 5110(g) and 38 C.F.R. § 3.114, in the event that the Board finds that the change in diagnostic code for skin disorders constitutes a liberalizing law.  See Court Memorandum Decision at 11 (June 2017). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a dermatological examination to ascertain the nature and severity of his service-connected ichthyosis vulgaris, to include:

A) A retroactive opinion as to whether the Veteran's ichthyosis vulgaris was "exceptionally repugnant" from January 25, 2001 to August 30, 2002.  The examiner should note that the term "exceptionally repugnant" is akin to whether the lay observer would subjectively find the Veteran's skin condition to elicit extreme dislike or aversion. 

B) A retroactive opinion as to whether 40 percent or more of the Veteran's skin was affected by ichthyosis vulgaris from August 30, 2001 to August 30, 2002.

2. Readjudicate the claim, to include consideration of all potentially applicable diagnostic codes.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the appropriate time for response.  Then, return the case to the Board.






	(CONTINUED ON NEXT PAGE)



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




